Citation Nr: 1807029	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a right thumb disability.

3. Entitlement to an initial disability rating in excess of 10 percent for arthritis, third and fourth fingers, right hand.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an April 2015 Board decision, the claims were remanded.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  In a June 2017 rating decision, the RO increased the disability rating for the Veteran's service-connected right third and fourth fingers from noncompensable to 10 percent, effective August 12, 2009, the original date of claim, and recharacterized the issues as stated on the title page.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).

The issues of entitlement to service connection for a bilateral foot disability and for a right thumb disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the time on appeal, the Veteran's arthritis, third and fourth fingers, right hand has been characterized by traumatic arthritis affecting multiple joints with limitation of motion and pain with motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for arthritis, third and fourth fingers, right hand have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.124a, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229-5010 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).   

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  With initial evaluations, as here, separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

III.  Analysis

The Veteran asserts that his service-connected arthritis, third and fourth fingers, right hand is more severe than the currently assigned 10 percent rating.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim and an increased rating is not warranted.

38 C.F.R. § 4.71a, DC 5010 states that arthritis due to trauma, substantiated by x-ray findings, should be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Under DC 5003 for degenerative arthritis, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When however, the limitation of motion of the specific joints or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the minimum 10 percent disability rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  The 20 percent disability rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

Under DC 5229, the maximum 10 percent disability rating is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.
In a November 2009 VA examination report, the Veteran reported that in 1995, he injured his right third and fourth fingers when a 200lb. weight fell on the dorsal side of his hand.  During the examination, for the right index finger, there was no objective evidence of pain during range of motion testing.  Extension of the distal interphalangeal (DIP) joint was normal.  Extension of the proximal interphalangeal (PIP) joint was normal.  Extension of metacarpophalangeal (MP) joint was normal.  There was no gap between the index finger and the proximal transverse crease of the hand on maximal flexion of finger.  

For the right long finger, there was no objective evidence of pain during range of motion testing.  Extension of DIP joint was abnormal and was limited by 10 degrees.  Extension of PIP joint was normal.  Extension of the MP joint was normal.  There was a gap of less than 1 inch (2.5 cm.) between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  

For the right ring and little fingers, there was no objective evidence of pain during range of motion testing, but there was limitation of motion.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion.  

The examiner reported that there was no ankylosis of one or more digits, but there was a deformity, characterized as angulation, of the right little finger at the MP joint.  Additionally, the right long finger had swelling.  The VA examiner noted that there was decreased strength for pushing, pulling, and twisting.  The right hand pushing needed to use palm only not the fingers.  The right hand pulling was poor due to an incomplete grip.  Right hand twisting needed modification and finger movement.  The Veteran was unable to twist with just his fingers.  

The Veteran also had decreased dexterity for twisting, probing, writing, touching, and expression.  The examiner noted that a firm handshake caused pain.  Holding a pen for more than five minutes then locking up of the thumb occurred with pain.  While typing for more than five minutes, the fourth finger locked up and needed stretching.  During the hand grip, the third, fourth, and fifth fingers did not close completely.  

The VA examiner noted that the Veteran had limitation of hand grip and other fine motor conditions due to right hand injury caused during active service.  The Veteran had deformity of minimal angulation and swelling of the right third or middle finger.  He had angulation of his right fifth finger.  During the hand grip, the first and fifth fingers had maximum flexion.  The examiner noted that the limitation was mainly in the second, third, and fourth fingers, during hand grip.  

The VA examiner diagnosed the Veteran with fourth finger swelling, limitation in right hand grip, and right third finger deformity/minimal angulation.  This would have significant effects on usual occupation and occupational activities, such as decreased manual dexterity and problems lifting and carrying.  The Veteran would be prevented from playing sports.  Chores, exercise, and recreation would be severely affected.  Shopping, traveling, and grooming would be moderately affected.  Feeding, bathing, dressing, and toileting would be mildly affected.

In an April 2017 VA examination report, the Veteran was diagnosed with trigger finger and degenerative arthritis of the right hand.  The Veteran reported flare-ups in his dominant (right) hand.  He stated that he had flare-ups when he developed pain and stiffness that occurred randomly about twice a week.  The Veteran had functional loss or functional impairment that prevented him from playing basketball or other sports with his right hand.  He stated that he held a pencil differently when he wrote.  

Range of motion for the right hand was abnormal or outside the normal range.  For the index finger, maximum extension of MCP, PIP, and DIP was to 0 degrees.  Maximum flexion of MCP was to 90 degrees, PIP to 100 degrees, and DIP to 70 degrees.  For the long finger, maximum extension of MCP, PIP, and DIP was to 0 degrees.  Maximum flexion of MCP was to 90 degrees, PIP to 85 degrees, and DIP to 60 degrees.  For the ring finger, maximum extension of MCP, PIP, and DIP was to 0 degrees.  Maximum flexion of MCP and PIP was to 90 degrees, and DIP was to 60 degrees.  For the little finger, maximum extension of MCP, PIP, and DIP was to 0 degrees.  Maximum flexion of MCP was to 90 degrees, PIP to 100 degrees, and DIP to 70 degrees.  For the thumb, maximum extension of MCP and interphalangeal (IP) was to zero degrees. Maximum flexion of MCP was to 100 degrees, and IP was to 90 degrees.

There was no gap between the pad of the thumb and the fingers and no gap between the finger and the proximal transverse crease of the hand on maximal finger flexion.  The Veteran's range of motion did not contribute to functional loss, but the examiner noted that the Veteran experienced pain which caused functional loss.  Finger flexion, opposition with the thumb, exhibited pain.  There was no objective evidence of localized tenderness or pain on palpation of the joint.  The Veteran was not able to perform repetitive-use testing.  He resisted active and passive flexion of the right third and fourth fingers as a result of pain, demonstrating almost full flexion momentarily on a few occasions.  As a result, the examiner measured range of motion measurements visually, not by using a goniometer.  

The examiner noted that the Veteran was not being examined during a flare-up.  There was no right hand ankylosis, but the Veteran had very mild hypertrophy of bone in the right first MCP joint, consistent with radiological studies that demonstrated mild degenerative arthritis.  The Veteran used a brace occasionally.  The VA examiner reported that there was pain on passive range of motion testing of the right third, and four finger MCP, PIP, and DIP joints.  There was no pain with passive range of motion of the right thumb, second, and fifth fingers.  There was evidence of pain when the right third and fourth finger MCP, PIP, and DIP joints were assessed in non-weight bearing.  There was no evidence of pain when the right thumb, second, and fifth fingers were assessed in non-weight bearing.  No abnormalities were noted on the examination of the opposing left hand and finger joints.  

The Board acknowledges the Veteran's assertion that his arthritis, third and fourth fingers, right hand is worse than currently rated, that he should be entitled to a higher rating, and that it affects his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent to determine how severe his right hand arthritis is in light of the applicable diagnostic criteria, and in the absence of specialized medical training, which in this case he has not established.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the VA examination reports have been accorded greater probative weight.

In summary, the Board notes that entitlement to an initial disability rating in excess of 10 percent for arthritis, third and fourth fingers, right hand has not been demonstrated in the present case.  A higher rating for disability encompassing the third and fourth fingers is only available in cases of unfavorable ankylosis, or favorable ankylosis involving combinations of fingers other than the third and fourth, but no ankylosis has been shown in this case.  In the absence of ankylosis of any digit of the right hand, there is no basis for consideration of a higher rating under 38 C.F.R. § 4.71a, DCs 5216-5230, nor is there any basis for deferring consideration of this case pending the service connection for right thumb issue because no ankylosis has been shown.  38 C.F.R. § 4.7.

V. Other considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is employed.  In the April 2017 VA examination report, the Veteran noted that he worked as a country clerk filing papers.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for arthritis, third and fourth fingers, right hand is denied.


REMAND

Concerning the claim for service connection for a bilateral foot disability, in the April 2015 Board remand, the VA examiner was asked to opine if it was at least as likely as not that the Veteran's pre-existing pes planus was aggravated during service beyond its natural progression.  In the April 2017 VA opinion, the examiner noted that "the main aggravation of [the Veteran's pes planus] occurred during the past few years during which time the pes planus has been more pronounced..."  While the examiner opined that the "main aggravation" of the Veteran's pes planus occurred in the past few years, the opinion still leaves open the possibility that the Veteran's foot disability was aggravated to some degree during his active service.  

Additionally, the VA examiner noted that a December 1985 service treatment record (STR) mentioned pain and swelling as a result of cold/freezing feet, with an assessment of "cold feet versus flat feet tendinitis."  An April 1986 STR mentioned sharp pain between the fourth and fifth toes of the right foot for one week with tenderness, redness, and swelling.  A July 2001 STR documented a follow-up for right fight metatarsal fracture.  

In the April 2017 VA examination report, the examiner mentioned these complaints in service and then noted that they were not related to the Veteran's plantar fasciitis, which began four years after he left active service.  However, the examiner never explained or opined if these complaints were etiologically related to the Veteran's current bilateral foot disability.  As a result, a new VA examination is necessary to determine if the Veteran's bilateral foot disability was caused by or aggravated beyond its natural progression by his active service.

Concerning the claim for service connection for a right thumb injury, in the April 2017 VA examination report, the examiner noted that the Veteran had a mild lateral deformity of the right fifth finger PIP and DIP joints, "likely due to the fractures sustained in 1975 prior to service."  However, on the Veteran's 1985 Report of Medical Examination, no right fifth finger deformity was noted.  The Board notes that while the VA examiner opined that the Veteran's complaints about his right thumb were inconsistent and possibly exaggerated, there was no rationale as to why it was determined to be not related to service.  Additionally, the VA examiner opined that the Veteran's right thumb had not been aggravated by his already service-connected arthritis, third and fourth fingers, right hand, but never opined if the Veteran's right thumb had been aggravated by his active service generally.  A new VA examination is necessary to determine if the Veteran's right thumb deformity existed prior to service, if it did, whether it was aggravated by service, and if it did not, whether it is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claims on appeal.

2. After the above has been completed, schedule the Veteran for VA medical examinations to determine the nature and etiology of any diagnosed conditions concerning his claims for bilateral foot disability and a right thumb disability.  Prior to the examinations, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  A rationale must be provided for all opinions.

For the bilateral foot disability, to include pes planus, plantar fasciitis, and the other complaints mentioned in the Veteran's STRs, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral foot disability noted at the time of the Veteran's enlistment examination increased in severity during the Veteran's period of active service.  A complete explanation for the opinion must be provided.  

If it is determined that the pes planus noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatable) due to the natural progress of the disease.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  A complete explanation for the opinion must be provided.  

For the right thumb disability, the examiner is asked to opine whether any current right thumb disability clearly and unmistakably pre-existed active service, and, if so, whether the disability was clearly and unmistakably NOT aggravated beyond the natural progression by active service.  

If any current right thumb disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably NOT aggravated by service, the examiner is asked to opine whether it is at least as likely as not that the current right thumb disability had its onset in service, or is otherwise the result of a disease or injury in active service, rather than other intervening factors.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


